UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6588



STACY W. HOWARD,

                                               Plaintiff - Appellant,

             versus


GEORGETOWN COUNTY DETENTION CENTER; MIKE
SWARTZ, Chief Administrator; CHUCK KOCIS,
Major; KENNETH OWENS, Captain; BARRY MARSH,
Captain,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-04-1180-6-13AK)


Submitted:    November 17, 2005           Decided:     November 23, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stacy W. Howard, Appellant Pro Se. William Walter Doar, Jr., Leigh
Taylor Powers, MCNAIR LAW FIRM, PA, Georgetown, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stacy W. Howard seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation to grant

Defendants’ motion for summary judgment in Howard’s 42 U.S.C.

§   1983   (2000)   action.   We   dismiss   the   appeal   for   lack   of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

            The district court’s order was entered on the docket on

March 11, 2005.     The notice of appeal was filed on April 15, 2005.*

Because Howard failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We grant Howard’s motion to supplement the record.        We

dispense with oral argument because the facts and legal contentions




      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                   - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -